PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date July 25th, 1966.
After having heard oral argument, and after our consideration of the petition, the record and briefs, we conclude that there has been no deviation from the essential requirements of law.
The petitions for certiorari and for attorney’s fees are therefore denied.
It is so ordered.
THOMAS, Acting C. J., ROBERTS, O’CONNELL and CALDWELL, JJ., and SPECTOR, District Court Judge, concur.